          Case 1:20-cr-00330-AJN Document 236 Filed 04/22/21 Page 1 of 1
                                           U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007

                                                        April 22, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

       The Government respectfully submits this letter in response to the Court’s April 22, 2021

Order (Dkt. 232) regarding whether the parties seek redactions to Exhibit L of Reply Brief 3. The

Government does not seek redactions to Exhibit L and accordingly does not object to the public

filing of Exhibit L. The Government has conferred with defense counsel. Defense counsel has

indicated that it has no objection to the public filing of Exhibit L and, accordingly, will file Exhibit

L on the public docket.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                               By:      s/
                                                     Maurene Comey / Alison Moe /
                                                     Lara Pomerantz / Andrew Rohrbach
                                                     Assistant United States Attorneys
                                                     Southern District of New York

Cc: All Counsel of Record (By ECF)
